Citation Nr: 1714187	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  13-10 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney-at-Law


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1974 to January 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Jackson, Mississippi.  

In a December 2015 decision, the Board denied the Veteran a TDIU.  He appealed this determination to the U.S. Court of Appeals for Veterans Claims (Court).  In an August 2016 order, the Court granted a Joint Motion for Remand, which had the effect of vacating the December 2015 Board decision and returning the issue to the Board for further adjudication.  


FINDINGS OF FACT

1.  The Veteran is in receipt of service-connection for headaches, evaluated as 50 percent disabling, and degenerative arthritis of the right wrist, evaluated as 10 percent disabling.

2.  The Veteran is unable to secure or maintain substantially gainful employment as a result of his service-connected    


CONCLUSION OF LAW

Resolving reasonable doubt the Veteran's favor, the criteria for a TDIU have been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.1, 4.3, 4.15, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103  (a); 38 C.F.R. § 3.159 (b).  As the Board is granting the claim, no further discussion of the duties to notify and assist is necessary. 

TDIU

The Veteran seeks a TDIU.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent. 38 C.F.R. § 3.340 (a)(1) (2016).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation. 38 C.F.R. § 3.340  (a)(2).

A TDIU may be assigned when the disabled veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).  Even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321 (b), 4.16(b).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341 (a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment. Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor. 38 C.F.R. § 4.3. 

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances. See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran is in receipt of service-connection for headaches, evaluated as 50 percent disabling, and degenerative arthritis of the right wrist, evaluated as 10 percent disabling.  The combined evaluation is 60 percent.  Thus, the Veteran does not meet the schedular criteria of 38 C.F.R. § 4.16(a) as his two disabilities do not result in a combined rating of 70 percent or more.  

However, a total rating based on individual unemployability may still be assigned to a veteran who fails to meet the percentage standards if he is unemployable by reason of his service-connected disabilities.  The Board is precluded from granting extra-schedular ratings in the first instance, having instead to refer the matter to the Under Secretary for Benefits or the Director of Compensation Services for this initial consideration. See Bowling v. Principi, 15 Vet. App. 1 (2001).  In the present case, the Board can proceed with a decision as the case had previously been sent for an advisory opinion from the Director of Compensation Service in December 2013.  See Wages v. McDonald, 27 Vet. App. 233 (2015) (explaining that "the Board is required to obtain the Director's decision before the Board may award extraschedular TDIU"); Anderson v. Shinseki, 22 Vet. App. 423, 429 (2009) (holding the Board did not exceed its authority when it reviewed a determination by the Director of C&P denying an extraschedular rating under 38 C.F.R. § 3.321 (b) ).  As the claim was referred to the Director of Compensation Services in 2013, the Board may now has jurisdiction to consider whether the Veteran is entitled to TDIU on an extraschedular basis.  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

On the Veteran's application for TDIU he states that he last worked for Tyson Food in May 2005, he graduated from high school, trained in the Army as a mechanic and worked for the Job Corp as a welder.  

Social Security records show that the Veteran was rated as disabled in November 2009.  His Social Security disability determination was made on the following illnesses that prevent him from working: schizophrenia, paranoid and other functional psychotic disorder and symptomatic HIV infection.  The Veteran was not found disabled by social security based upon his service connected disabilities.  The Social Security determination also states that his last employment was in 2005.  
In December 2009, the Veteran underwent a VA examination for mental health.  At this examination he reported a long history of headaches occurring multiple times per week involving dizziness.  His headaches began behind the left eye and remain primarily unilateral.  His headaches were influenced by tension, noise and light.  It was noted that the Veteran had a history of gainful employment in street maintenance, driving trucks, and working in a lumberyard.  

In October 2010, the Veteran underwent a VA examination to determine the current severity of his headache disability.  At the examination the Veteran reported that he had recurring migraines several times per week with a prostrating attack several times a week.  He further reported that his headaches are in the right front of his head, but can also be on the left.  He did not report any nausea or photophobia, but did report phonophonia.  The Veteran stated that his headaches can happen at any time of day, have awakened him from his sleep, and can last several hours.  However, the examiner noted that this level of severity was not corroborated in the medical record.  At the time of the examination the Veteran reported that he had not worked for more than six months.  

In May 2011, the Veteran had another VA examination to determine the severity of his headaches.  The Veteran reported that he gets headaches all the time and takes OTC analgesics and Lortab to relieve the pain.  He estimated that he has had more than 100 incapacitating headaches.  The examiner assessed that he has chronic headaches with several prostrating headaches, based solely on the Veteran's history.  However, the examiner had serious doubt that his claim was true based upon the medical records.  

In November 2010, the Veteran's right wrist was evaluated for service connection.  The Veteran reported that he used to work for a lumber company, loading lumber onto vehicles using a forklift.  He confirmed that he was unable to do that job due to pain in his wrist.  He claimed that he avoids using his right hand due to wrist pain.  He states that his grip on his right is weak and avoids holding anything in that hand.  The Veteran reported that he can perform all activities of daily living unassisted, except his brother helps him put on his shoes and socks.  The Veteran uses a walking cane, but no other assistive devices.  He reported flare-ups of pain that last up to four hours, and that the flare-ups are precipitated by unknown factors.  Upon examination, swelling and objective pain was noted, as well as crepitus.  

The Veteran had a follow up VA examination in December 2011 for his right wrist disability.  There was no change in his diagnosis.  It was noted that he had additional limitation in range of motion following repetitive testing.  He also had functional loss and/or functional impairment of the wrist.  Functional loss included less movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  The examiner noted that the Veteran had a weakened grip, subjective and objective pain on motion, as well as facial grimacing and voiced pain during all range of motion.  There was no change in range of motion after repetitive testing.  The Veteran reported that he uses a right wrist thumb brace at all time, a long handle shoe horn to put on his shoes, a thumb spica, a dressing stick, a sock aide, a button hook, and a prosthetic aid for his thumb.  

At this examination, the Veteran reported that he had not worked in five years.  He stated that he was no longer able to lift, push, pull, and/or hold any weight in his right hand.  At the end of the examination, the examiner concluded that the Veteran does have pain and restricted range of motion due to his injury.  Even though the Veteran reported chronic pain and limited mobility, it was opined that these problems would not exclude employment in other fields that do not require heavy lifting, repetitive range of motion, prolonged pushing, pulling, and carrying weight.  The Veteran attributed his inability to work due to his wrist limitations.  The examiner opined that his wrist disability leaves the Veteran physically unable to maintain gainful employment to perform physical duties, but this did not preclude him from maintaining sedentary employment.  

The Veteran testified at a hearing in October 2013 at the RO, and a transcript of the hearing is of record.  At this hearing he reported that he gets headaches at least four times a week.  His headaches leave him unable to talk or have the television or radio on.  He stated that he tried to work, but he found it impossible.  He noted that his headaches can be so severe that it angers him and he does not want to speak to his family.  The Veteran reported that he tried to work at a local grocery store for four days, but was unable to maintain his employment because of his headaches.  

The Veteran had a mental health examination at the VA in April 2012.  At this examination it was reported that he had previously worked for the City of Detroit; McCarty Farms/Tyson; and Brownhead Lumber Yard.  It was also noted that he was previously incarcerated for selling cocaine.  At this examination, the Veteran reported that he had not been experiencing headaches, and he did not report that his claimed depression was due in part to his headaches.  Lastly, he did not provide a statement/reason why he felt he was depressed at times.  

In December 2013, the Chief of Compensation Service provided an opinion that denied an extraschedular evaluation for a TDIU.  The letter noted that the totality of the evidence did not support the criteria for an extra-schedular finding of unemployability.  The most recent VA medical opinion indicates that the Veteran is not prevented from a sedentary occupation.  Therefore, a TDIU rating on an extraschedular basis was denied because there was no finding that this case presented such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  

Finally, the Veteran submitted a December 2016 private employability evaluation completed by R.B., M.S., C.R.C.  This private examiner reviewed the claims file and conducted telephone interviews of the Veteran to discuss his educational, vocational, medical, and financial history.  The private examiner provided a summary of current symptoms, employment history, and a medical summary.  The private examiner noted that the Veteran worked a multitude of jobs including street cleaner, poultry laborer, stocker, and lumbaryard worker and has been unable to maintain full time employment since last working for the City of Detroit.  She indicated the Veteran has been plagued with symptoms from his headaches and degenerative arthritis of the right wrist and has been terminated or resigned from a multitude of jobs because of these conditions.  Specifically the Veteran found that the combination of symptoms from his headache along with side effects of medications, sleep interruption and fatigue interfered with his ability to perform effectively on the job.  He described having fallen asleep numerous times on the job and calling in sick constantly which ultimately resulted in his termination.  The private examiner noted that upon termination form Tyson Foods, the Veteran was experiencing frequent completely prostrating and prolonged headaches productive of severe economic inadaptability.  Furthermore, she opined that it was more likely than not that the service-connected disabilities prevented the Veteran from following or securing any substantially gainful occupation since 2005.  The private examiner considered the reports that the Veteran could do sedentary work but disagreed and indicated the Veteran's wrist limitations would preclude even sedentary work as the Dictionary of Occupational Titles defines sedentary work as work involving exerting force to 10 pounds occasionally or negligible amount of force frequently to lift, carry, push, or pull.  Thus, while a sedentary job involves significant sitting, a certain amount of standing, or walking is often necessary to carry out job duties.  Furthermore she found that the Veteran had no transferable skills to sedentary work based on his unskilled vocational history and extensive medical symptoms and limitations.  

Having carefully considered the evidence of record, the Board finds that TDIU is warranted on an extraschedular basis as the overall evidence is at least in equipoise as to whether the Veteran's service connected disabilities preclude him from performing the physical acts required by employment.  Although the Director found that extraschedular TDIU was not warranted, the Board notes that the Director's decision is not evidence, but, rather, the de facto AOJ decision, and the Board must conduct de novo review of this decision. Wages v. McDonald, 27 Vet. App. 233, 238-39 (2015) (holding that the Board conducts de novo review of the Director's decision denying extraschedular consideration).  The record reflects that the Veteran's education and job history was solely in physical labor.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994) (noting that the Board's determination that the Veteran could perform sedentary work had no plausible basis in the record when the Veteran had an eighth grade education, had been a farmer for 30-40 years and repeated unsuccessful efforts to obtain non-farming employment).  While some of the records suggest that he could perform sedentary employment and other records suggest that other, non-service-connected disabilities significantly impact his ability to work, the veteran has also provided evidence indicating that his service-connected disabilities alone preclude him from performing even the tasks necessary for sedentary employment.  

Considering the entire record in light of the above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence supports the assignment of a total disability evaluation based on individual unemployability due to service-connected disabilities. 38 C.F.R. § 4.16 (a).




ORDER

Entitlement to a TDIU is granted.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


